Case 1:19-cv-01339-DCJ-JPM Document 84 Filed 07/06/21 Page 1 of 1 PageID #: 2514




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

 PAMELA MCKINNEY                               CIVIL DOCKET NO. 1:19-CV-01339

 VERSUS                                        JUDGE DAVID C. JOSEPH

 SHERIFFS OFFICE RAPIDES                       MAGISTRATE JUDGE JOSEPH H.L.
 PARISH, ET AL                                 PEREZ-MONTES

                                         ORDER

        The Court having been advised of the settlement of the claims existing among

 the parties and their joint desire to close this litigation,

        IT IS HEREBY ORDERED that this action is DISMISSED, with prejudice, to

 the right, upon good cause shown within sixty (60) days of the signing of this Order,

 to reopen the action if settlement is not consummated. The Clerk is now requested to

 close this case.

        IT IS FURTHER ORDERED that the parties submit to the Court, in

 accordance with Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, a

 stipulation of dismissal signed by all applicable parties, together with a judgment for

 execution by the Court. Any motion that may be pending in this case is hereby

 DENIED AS MOOT.

        THUS, DONE AND SIGNED in Chambers on this 6th day of July 2021.




                                               DAVID C. JOSEPH
                                               UNITED STATES DISTRICT JUDGE
